UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 15, 2013 DIVERSIFIED 2 (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation) 000-32599 (Commission File Number) 13-4077759 (IRS Employer Identification No.) c/o Ceres Managed Futures LLC 522 Fifth Avenue - 14th Floor New York, New York 10036 (Address and Zip Code of principal executive offices) Registrant’s telephone number, including area code:(855) 672-4468 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02Termination of a Material Definitive Agreement. Effective January 15, 2013, Ceres Managed Futures LLC, the general partner of the registrant (the “General Partner”), and the registrant terminated the amended and restated advisory agreement dated June 30, 2007 (the “Advisory Agreement”), with SandRidge Capital, L.P. (“SandRidge”), pursuant to which SandRidge managed the portion of the registrant’s assets allocated to it.The General Partner terminated the Advisory Agreement because SandRidge is no longer trading on behalf of the registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DIVERSIFIED 2 By: Ceres Managed Futures LLC, General Partner By/s/ Walter Daivs Walter Davis President and Director Date:January 18, 2013
